UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUERPURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2016 Commission File Number 000-26495 CYREN Ltd. (Translation of Registrant’s name into English) 1 Sapir Road, 5thFloor, Beit Ampa, P.O. Box 4014, Herzliya 46140, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): On May 9, the Registrant issued a press release announcing its receipt of a cybersecurity grant. A copy of the press release is annexed hereto as Exhibit 1 and incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CYREN Ltd. (Registrant) Date: May 9, 2016 By: /s/ J. Michael Myshrall J. Michael Myshrall Chief Financial Officer
